          Case 1:19-cv-00688-DKC Document 3 Filed 05/06/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 MICHAEL RUBIN,                                      )
                                                     )
                           Plaintiff,                )
                                                     )   Case No. 19-cv-00688-DKC
         v.                                          )
                                                     )
 HAMILTON BANCORP, INC., ROBERT A.                   )
 DEALMEIDA, BOBBI R. MACDONALD,                      )
                                                     )
 JAMES R. FARNUM, JR., WILLIAM E.                    )
 BALLARD, CAROL L. COUGHLIN,                         )
 JOSEPH J. BOUFFARD, WILLIAM W.                      )
 FURR, and JENNY G. MORGAN,                          )
                                                     )
                           Defendants,               )
                                                     )

                             NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure

that plaintiff Michael Rubin (“Plaintiff”) voluntarily dismisses the claims in the captioned action

(the “Action”) with prejudice. Because this notice of dismissal is being filed with the Court before

service by defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal

of the Action is effective upon the filing of this notice.


 Dated: May 6, 2019                                  LEVI & KORSINSKY LLP
                                                      /s/ Donald J. Enright
                                                     Donald J. Enright (Bar No. 13551)
 OF COUNSEL:                                         1101 30th Street, N.W., Suite 115
                                                     Washington, DC 20007
 WEISSLAW LLP                                        T: (202) 524-4290
 Richard A. Acocelli                                 F: (202) 333-2121
 Michael A. Rogovin                                  Email: denright@zlk.com
 Kelly K. Moran
 1500 Broadway, 16th Floor                           Attorneys for Plaintiff
 New York, New York 10036
 Tel: (212) 682-3025
 Fax: (212) 682-3010

 Attorneys for Plaintiff
